Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
Claims 1-14 are pending  and are  under consideration in the instant office action.
 
Election/Restrictions
Applicant’s election without traverse of the following species in their response dated 04/11/2022  is acknowledged.
Specie 1.    A single species of an activator of PI3K/Akt signaling- Applicants elect celecoxib
Specie 2.     A single species of epithelium being promoted-applicants elect airway epithelium
Specie 3.     A single species of disease- applicants elect Asthma
Upon further consideration, specie election 1-3 are withdrawn and the Election of specie requirement set forth on  02/11/2022 is hereby withdrawn.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/20/2020 and 04/11/2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
	This application claims priority to Australian provisional patent application No 2018901783 filed 21 May 2018

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 9, 11 and 13.are rejected under 35 U.S.C. 102 (a) (1) and under 35 U.S.C 102(a)(2) as being anticipated  by Humdulay et al. (Free Radical Biology and Medicine, 48, 2010, 1013-1023, cited in instant IDS dated 11/20/2020)
Instant claims are drawn to a method for promoting epithelium repair in a subject, the method comprising administering to the subject a therapeutically effective amount of an activator of PI3K/Akt signaling.
Hamdulay et al. disclose the administration of celecoxib in order to promote endothelial repair (specifically, the vascular endothelium through the increase in heme oxygenase-1 )HO-1) enzyme activity, which activates P13K/Akt signaling (see abstract, introduction and discussion). As such claim 1-2, 6-7 and 9-10 are anticipated by Hamdulay et al. 

Claims  1-2, 4, 9 and 11 are rejected under 35 U.S.C. 102 (a) (1) and under 35 U.S.C 102(a)(2) as being anticipated  by Lai, J-P et al. (British Journal of Pharmacology, 2007, 152 pages 1172-1184, cited in instant IDS dated 11/20/2020).
Lai J-P et al. discloses the administration of bisperoxovanadium compounds, which activates p13K/Akt signaling in order to promote lung epithelium wound repair (such as found in asthma patients) (See Abstract, introduction and discussion). As such claims 1-2, 4, 9 and 11 are anticipated by Lai J-P et al.

Claims  1-2, 4, 9 and 10 are rejected under 35 U.S.C. 102 (a) (1) and under 35 U.S.C 102(a)(2) as being anticipated  by Bao S  et al. (American Journal of Physiology-Lung cellular and Molecular physiology (2005), 288, pages L36-L42, cited in instant IDS dated 11/20/2020).
Bao S et al. disclose  the use of Keratinocyte Growth factor which activates, P13K/Akt signaling, in order to promote lung epithelial cell survival and accelerate wound closure (see abstract, introduction, results and discussion). As such claims 1-2, 4 and 9-10 are anticipated. 

Claims  1-2, 4, 9-10 and 13 are rejected under 35 U.S.C. 102 (a) (1) and under 35 U.S.C 102(a)(2) as being anticipated  by Guerin et al. (WO 2017/075715, cited in instant IDS dated 11/20/2020)
Guerin et al. discloses the administering of activators of AKT pathway in order to promote healing of epithelial wounds (See reference claims 1 and 4), wherein the epithelium is located in the skin, vasculum, lung respiratory tract and my be caused by ta wound (such as an ulcer) or stress (see page 9, lines 11-14). Said activators of the Akt pathway activate P13k/Akt pathway (See page 7, lines 7-14; page 38, lines 18-28). As such claims 1-2, 4 , 9-10 and 13 are anticipated by Guerin et al. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 rejected under 35 U.S.C. 103(a) as being unpatentable over by Humdulay et al. (Free Radical Biology and Medicine, 48, 2010, 1013-1023). Lai, J-P et al. (British Journal of Pharmacology, 2007, 152 pages 1172-1184),  Bao S  et al. (American Journal of Physiology-Lung cellular and Molecular physiology (2005), 288, pages L36-L42) and Guerin et al. (WO 2017/075715) (All references are cited in instant IDS dated 11/20/2020)
Instant claims are drawn to a method for promoting epithelium repair in a subject, the method comprising administering to the subject a therapeutically effective amount of an activator of PI3K/Akt signaling.
Hamdulay et al. disclose the administration of celecoxib in order to promote endothelial repair (specifically, the vascular endothelium through the increase in heme oxygenase-1 )HO-1) enzyme activity, which activates P13K/Akt signaling (see abstract, introduction and discussion)
Lai J-P et al. discloses the administration of bisperoxovanadium compounds, which activates p13K/Akt signaling in order to promote lung epithelium wound repair (such as found in asthma patients) (See Abstract, introduction and discussion)
Bao S et al. disclose  the use of Keratinocyte Growth factor which activates, P13K/Akt signaling, in order to promote lung epithelial cell survival and accelerate wound closure (see abstract, introduction, results and discussion).
Guerin et al. discloses the administering of activators of AKT pathway in order to promote healing of epithelial wounds (See reference claims 1 and 4), wherein the epithelium is located in the skin, vasculum, lung respiratory tract and my be caused by ta wound (such as an ulcer) or stress (see page 9, lines 11-14). Said activators of the Akt pathway activate P13k/Akt pathway (See page 7, lines 7-14; page 38, lines 18-28).
As such it would have been prima facia obvious to a person of ordinary skill in the art to arrive at the instant claims motivated and guided by the combined teachings of the references above. An ordinarily skilled artisan would be motivated from the references above to utilize P13/Akt signalling activator as an agent to promote epithelium repair in subjects in need of the repair such as those with asthma, wound etc.  As discussed above, Hamdulay et al.  discloses the administration of celecoxib in order to promote endothelial repair thorough the increase in heme oxygenase-1 (HO-1) enzyme activity, which activates PI3K/Akt signalling. The present invention differs from
that disclosed in said prior art in that Hamdulay does not make reference to the promotion of epithelial tissue repair via the administration of celecoxib to activate PI3K/Akt signalling. It is submitted, however, that it would be well known by a Person
Skilled in the Art that epithelial tissue repair is effectively promoted by the activation of PISK/Akt signaling (see the disclosure of each of documents  as referenced above). It is therefore submitted that it would be a matter of routine for a Person Skilled in the Art  to utilize celecoxib, an active agent known to be effective in activating PI3K/Akt signaling, in the promotion of epithelial tissue repair (a process known to be effectively promoted by the activation of PI3K/Akt signaling), As such a person of ordinary skill in the art would be imbued with a reasonable expectation of success in arriving at the instant claims by the teachings of the above references,  absence of evidence to the contrary.
With regards to instant claims 3, 8, 11, 12 and 14 , in light of the disclosure of the references above, it would be a matter of routine experimentation in the pharmaceutical arts for a person of ordinary skill in the art, to determine an appropriate patient to receive the treatment, and to determine the injury to the vascular endothelium, It is well know in the art that a subject suffering from Asthma or a smoker will have damaged epithelium and the teachings of the above references will motivate an ordinary skilled artisan to utilize P13/Atk activator such as celecoxib, or bisperoxovanadium or Keratinocyte Growth factor in the treatment of such subjects. 
With regards to instant claims 5, the activator enhancing expression of α5β1 integrin in an epithelial cells is a mechanistic limitation of the activator. All the four references above  discloses the active step instantly claimed which is the method of promoting epithelium repair in a subject by administering an activator of P13/Akt signalling and accordingly, the functional limitations set forth in claim 5 will be achieved. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). It is also noted that, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430,433 (CCPA 1977). See also MPEP § 2112.01 with regard to inherency and product-by-process claims.

Conclusion
Claims 1, 7-10 and 35-43 are rejected. No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7 am to 4 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/Primary Examiner, Art Unit 1629